ETHRIDGE, Chief Justice:
Mrs. Jeffie Miles Becker, appellee, filed her claim for workmen’s compensation benefits against Doctors Hospital of Jackson, Inc., for injuries resulting from a fall in a hospital corridor. The Workmen’s Compensation Commission, upholding its attorney-referee’s order, awarded claimant total permanent disability benefits, and the Circuit Court for the First Judicial District of Hinds County affirmed.
Although it is a close issue on the facts, the Commission had substantial evidence to support its finding that the injury arose out of and in the course of employment. Mrs. Becker, a registered nurse, had not worked for a number of years. After her husband’s death she obtained employment by the new hospital, which was in the process of training a number of nurse-employees before its formal opening. In 1959 Mrs. Becker had had two epileptic seizures, but she was put on medication, and her evidence indicates that she had not had any such seizures for at least five years before the fall. Claimant testified that after one of the classes, she walked down the hospital corridor, slipped on the floor and fell, hitting her head. Another employee of the hospital saw claimant walk past her office and testified that she grabbed her throat and fell in a rigid position.
The only material dispute is in the description of the claimant’s fall. The Commission held in effect that claimant slipped and fell, and that this was an accidental injury arising out of and in the course of her employment. There is substantial evidence to support this finding, and thus we must affirm it. Accordingly, we do not reach any question concerning an idiopathic fall on a level floor. Cf. Cooper’s, Inc. of Miss. v. Long, 224 So.2d 866 (Miss.1969); Aetna Finance Co. v. Bourgoin, 252 Miss. 852, 174 So.2d 495 (1965); 1 Larson, Workmen’s Compensation Law §§ 12-12.14 (1964).
The evidence also was ample to support the Commission’s finding that claimant was permanently and totally disabled.
Affirmed.
JONES, BRADY, INZER and ROBERTSON, JJ., concur.